 Case 18-18171-elf          Doc 46      Filed 08/16/19 Entered 08/16/19 21:53:25                Desc Main
                                        Document      Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Jami Marino                                                                CHAPTER 13
                                 Debtor(s)

Toyota Motor Credit Corporation
                              Movant
              vs.                                                              NO. 18-18171 ELF

Jami Marino
                                 Debtor(s)

William C. Miller Esq.
                                 Trustee                                      11 U.S.C. Section 362

              MOTION TO OBTAIN RELIEF FROM THE AUTOMATIC STAY

              TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

 Toyota Motor Credit Corporation ("Movant"), its successors and/or assigns filing this its Motion for

 Relief from the Automatic Stay ("Motion"), and in support thereof, would respectfully show:

         1.       On December 12, 2018, Debtor filed a voluntary petition under Chapter 7 of the

 Bankruptcy Code.

         2.       This Court has jurisdiction of the Motion by virtue of 11 U.S.C. Section 105.361 and 362

 and 28 U.S.C. Section 157 and 1334.

         3.       Movant is the owner and holder of a Vehicle Retail Installment Contract ("Agreement")

 signed by Debtor(s). A true and correct copy of the Agreement is attached hereto as Exhibit “A”.

         4.       Movant is the owner of the Vehicle, as is evidenced on the electronic title for the Vehicle

 2018 TOYOTA RAV4, VIN: JTMRFREV6JJ742302 ("Vehicle"). A true and correct copy of the

 electronic title is attached hereto as Exhibit “B”.

         5.       By virtue of the above, Movant is the holder of a secured claim against Debtor(s).

         6.       Debtor(s) is/are in default under the terms of the Agreement by failing to make payments

 when due.
Case 18-18171-elf         Doc 46      Filed 08/16/19 Entered 08/16/19 21:53:25                  Desc Main
                                      Document      Page 2 of 2


        7.       Debtor has now failed to make the monthly payment due under the Agreement in the

amount of $518.32 for the month of May 2019 and in the amount of $599.72 for the months of June 2019

through July 2019.

        8.       The total amount necessary to reinstate the loan post-petition is $1,717.76.

        9.       Movant alleges that the automatic stay should be lifted for cause pursuant to 11 U.S.C.

Section 362(d)(1) in that Movant lacks adequate protection of its interest in the Vehicle as evidenced by

the following:

                 (a)     Debtor(s) default under the terms of the Agreement by failing to make
                         installment payments when due and owing thereunder:
                 (b)     The Vehicle and the value of the Vehicle is in a state of decline and continues to
                         decline


        10.      The Movant hereby requests a waiver of Bankruptcy Rule 4001(a)(3).

        11.      This motion and the averments contained therein do not constitute a waiver by the

Movant of its right to seek reimbursement of any amounts not included in this motion, including fees and

costs, due under the terms of the mortgage and applicable law.

        WHEREFORE, PREMISES CONSIDERED. Movant respectfully prays that, upon final hearing

of this Motion, (1) the automatic stay will be terminated as to Movant to permit Movant to seek its

statutory and other available remedies: (2) Movant be permitted to obtain possession of the Vehicle to the

exclusion of Debtor(s): (3) Movant be granted such other and further relief, at law or in equity as is just.


                                                        Respectfully submitted,


                                                        /s/ Kevin G. McDonald, Esquire
                                                        Kevin G. McDonald, Esquire
                                                        KML Law Group, P.C.
                                                        701 Market Street, Suite 5000
                                                        Philadelphia, PA 19106-1532
                                                        Phone: (215) 627-1322 Fax: (215) 627-7734
